DETAILED ACTION
Claims 1-4 and 8-14 are pending. Claims dated 10/24/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: 
Applicant has amended the claims to overcome the previously set forth objections. The Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 112(b):
Applicant has amended the claims to overcome the previously set forth 35 U.S.C. § 112(b) rejections. The Examiner has withdrawn the previously set forth 35 U.S.C. § 112(b) rejections to the claims. 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 101: 
Applicant’s amendments to the claims do not overcome the previously set forth 35 U.S.C. § 101 rejections. The rejections under 35 U.S.C. § 101 are maintained. Applicant’s arguments filed 10/24/2022 with respect to the rejection(s) to the claim(s) under 35 U.S.C. § 101 have been fully considered, and an Examiner’s response follows each bolded argument by the Applicant.

Applicant argues, “[t]he Examiner suggests that several of the steps could be performed in the human mind; however, Applicant disagrees. The steps are performed within the engine compartment of a vehicle while running and could not be performed by a human mind during normal operation. It would be impossible for a human to determine whether a thermostat within a running vehicle has previously failed. Therefore, Applicant submits that this claim is eligible” (p. 6 of remarks).

Applicant’s argument above has been fully considered, but is not persuasive. Under its broadest reasonable interpretation, the “determining…” steps in claim 1 practically cover performance of the limitations in the human mind. For example, “determining […] one of four zones to determine whether a thermostat will pass or fail” in the context of this claim encompasses a person looking at data values collected and forming a mental judgement. “Determining […] whether a thermostat has failed or has not failed previously” in the context of the claim encompasses a person looking at past data values collected and forming a mental judgement. Accordingly, the claim recites at least one abstract idea. Having these abstract ideas performed “within an engine compartment of a vehicle while running” merely results to generally linking the use of the judicial exception to a particular technological environment, i.e., in a vehicular environment.

Applicant argues, [t]he additional element in this claim include providing a mitigation operation to indicate an operating status of the thermostat. This limitation does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exceptions (reporting of the passing and failing index) to provide a mitigation operation. As explained in the specification, in any of the embodiments described herein, when a pass or a fail is determined, such an indication can be displayed on the display device 16” (p. 6 of remarks).

Applicant’s argument above has been fully considered, but is not persuasive. The last limitation in claim 1, “providing a mitigation operation to indicate an operating status of the thermostat” is recited at a high level of generality (i.e., “as a general means of indicating a status”, and further in light of Applicant’s specification results in a general means of displaying an “indication on a display device” – as described in para. [0037] of Applicant’s specification and in above remarks as “display device 16”), and amounts to mere post-solution displaying, which is a form of insignificant extra-solution activity. This limitation, under its broadest reasonable interpretation, encompasses mere displaying of data on a display device, and is well-understood, routine, and conventional activity as the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

Applicant argues, “Further, using the information obtained via the judicial exception to take corrective action and report pass fail indexes in a particular way is an "other meaningful limitation" that integrates the judicial exception into the overall control scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. The claim is eligible” (p. 6 of remarks).

Applicant’s argument above has been fully considered, but is not persuasive. Using the obtained information to “report a pass or fail” (lines 14-15 of claim 1) and “providing a mitigation operation” (last limitation of claim 1), is not categorized as “other meaningful limitation(s)”. Rather reporting a pass or fail falls under additional mental activities as in the context of the claim, encompasses a person looking at and/or monitoring a threshold temperature value, and making a simple judgement with and/or without the aid of pen and paper to perform the claim limitation. “Providing a mitigation operation” falls under post-solution activity which is a form in insignificant extra-solution activity (as explained in Examiner’s response to the preceding bolded argument). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1:
Claim 1 is directed to a method. Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

(Claim 1) A thermostat monitoring method, comprising: 
measuring an engine coolant temperature with an engine coolant temperature sensor a predetermined amount of time after engine startup; 
determining with a controller one of four zones to determine whether a thermostat will pass or fail; 
based on the one of four zones determined, accumulate with the controller one of a pass index or a failing index; 
determining with the controller whether the thermostat has failed previously, 
when the controller has determined that the thermostat has failed previously the passing index is increased by a first increment, 
when the controller has determined that the thermostat has not failed previously the passing index is increased by a second increment, the second increment being different from the first increment, 
when the pass index reaches a first threshold, reporting a pass with the controller; 
when the failing index reaches a second threshold, reporting a fail with the controller; 
and providing a mitigation operation to indicate an operating status of the thermostat.

The Examiner submits that the foregoing bolded limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim practically covers performance of the limitation in the human mind. For example, “determining […] one of four zones to determine whether a thermostat will pass or fail” in the context of this claim encompasses a person looking at data values collected and forming a mental judgement. “Determining […] whether a thermostat has failed or has not failed previously” in the context of the claim encompasses a person looking at past data values collected and forming a mental judgement. “Reporting a pass or fail…” in the context of the claim encompasses a person looking at and/or monitoring a threshold temperature value, and making a simple judgement with and/or without the aid of pen and paper to perform the claim limitation. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea(s) into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional” limitations” while the bolded portions continue to represent the “abstract idea”):
(Claim 1) A thermostat monitoring method, comprising: 
measuring an engine coolant temperature with an engine coolant temperature sensor a predetermined amount of time after engine startup; 
determining with a controller one of four zones to determine whether a thermostat will pass or fail; 
based on the one of four zones determined, accumulate with the controller one of a pass index or a failing index; 
determining with the controller whether the thermostat has failed previously, 
when the controller has determined that the thermostat has failed previously the passing index is increased by a first increment, 
when the controller has determined that the thermostat has not failed previously the passing index is increased by a second increment, the second increment being different from the first increment, 
when the pass index reaches a first threshold, reporting a pass with the controller; 
when the failing index reaches a second threshold, reporting a fail with the controller; 
and providing a mitigation operation to indicate an operating status of the thermostat.

For the following reason(s), the Examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “measuring an engine coolant temperature…”, and “providing a mitigation operation to indicate an operating status of the thermostat” the Examiner submits that these limitations are insignificant extra-solution activities that merely use a computer or well-known sensor to perform the process(es). In particular, the measuring the engine coolant temperature with a sensor is recited at a high level of generality (i.e., as a general means of gathering temperature data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The controller merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment and is recited at a high level of generality and merely automates the determining step. The limitation “providing a mitigation operation to indicate an operating status of the thermostat” is also recited at a high level of generality (i.e., as a general means of displaying an “indication on a display device” – as described in para. [0037] of Applicant’s specification), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, that reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the “determining…” amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, regarding the additional limitations of “measuring an engine coolant temperature…”, and “providing a mitigation operation to indicate an operating status of the thermostat”, these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitation of “measuring… using a sensor”, is well-understood, routine, and conventional activity as exemplified by the cited art for the 35 USC § 103 claim rejection of claim 1 in the non-final rejection dated 06/22/2022. Furthermore, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. The limitation, “providing a mitigation operation to indicate an operating status of the thermostat” in the context of the claim, is also well-understood, routine, and conventional activity at least because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
Dependent claims 2-4 and 8-14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, specifically only reciting additional activities that may also be reasonably performed in the human mind and are thus considered additional abstract ideas. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0188415 A1, to Fujimoto et al., and US 2004/0173012 A1, to Tsukamoto et al., both show four temperature zones used to diagnose a thermostat (Fujimoto Fig. 3 and Tsukamoto Fig. 4). US 5381953 A, to Fishman, is substantially similar to Fishman (US 5294046).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662